Case 4:19-cv-00300-JED-FHM Document 21 Filed in USDC ND/OK on 03/24/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OKLAHOMA.

     NATHAN SANDS,

                            Plaintiff,

     vs.                                              Case No. CV-19-300-JED-FHM

     CORECIVIC, et al.,

                            Defendants.


       DEFENDANT CORECIVIC’S APPLICATION FOR STAY PENDING RULING
                  ON DEFENDANT’S MOTION TO DISMISS.


            COME NOW Defendant CoreCivic by and through their attorney of record,

     Darrell L. Moore, OBA #6332, of J. Ralph Moore, P.C., hereby making application to the

     Court for an Order holding this case in abeyance pending the Court’s ruling on the

     Defendant’s Motion to Dismiss on the dispositive issue of Plaintiff’s untimely filing of

     his complaint with this Honorable Court. In support of this motion, Defendant

     respectfully states as follows:

            1.      Plaintiff filed his action on May 31, 2019. See Doc. #2.

            2.      Plaintiff filed his action pursuant to 42 U.S.C. § 1983.

            3.      Defendant CoreCivic filed their Motion to Dismiss on July 26, 2019 [Doc.

     11] asserting Plaintiff had failed to state claims upon which relief could be granted

     because Plaintiff’s action was not timely filed.

            4.      A plain reading of Plaintiff’s complaint indicates his asserted claims arose

     during March 2017. The limitations period for §1983 claims generally is determined by

     the forum state’s law governing personal-injury suits. See Mondragon v. Thompson, 519




                                                  1
Case 4:19-cv-00300-JED-FHM Document 21 Filed in USDC ND/OK on 03/24/20 Page 2 of 4




     F.3d 1078, 1082 (10th Cir. 2008). Oklahoma has a two-year statute of limitations. See

     Burkley v. Corr. Healthcare Mgmt. of Okla. Inc., 141 F. App’x 714, 715-6 (10th Cir.

     2005).

              5.     Defendant’s Motion to Dismiss, if granted by this Honorable Court, would

     be dispositive of Plaintiff’s claims and complaint.

              6.     By minute order dated February 13, 2020, the Court found good cause for

     delay in issuing a Scheduling Order in this case, until the dismissal motions filed (Doc.

     11, 18) are first resolved.

              7.     On March 18, 2020, Plaintiff submitted discovery requests to Defendant

     CoreCivic (6 interrogatories, 21 document production requests, and 10 requests for

     admission). All of Plaintiff’s submitted discovery requests focus on merits-based issues

     and not on the dispositive issue of whether Plaintiff’s complaint was timely filed with this

     Court.

              8.     Defendant respectfully request this Honorable Court stay further actions

     by the parties and stay discovery on the merits in this matter until such time as the Court

     has ruled on the pending Motions to Dismiss. If this Honorable Court grants Defendants’

     pending Motions to Dismiss, further legal action and the expenditure of time and effort

     by counsel and facility staff would be unnecessary.

              9.     In this present matter a stay will prejudice no party, will likely benefit

     judicial economy, and will certainly benefit the Defendant’s economic use of time and

     resources. See Moses H. Cone Hosp. v. Mercury Construction Corp., 460 U.S. 1, 20 n. 23

     (1983) (a court has discretion to control its docket for purpose of economy of time and

     effort for itself, counsel, and for litigants).




                                                       2
Case 4:19-cv-00300-JED-FHM Document 21 Filed in USDC ND/OK on 03/24/20 Page 3 of 4




              10.   To respond to Plaintiff’s merits-focused discovery requests at this time,

     prior to the Court’s ruling on the pending Motions to Dismiss, will require a significant

     amount of time and attention by key members of the Tulsa Transitional Center facility

     staff. A more prudent use of facility staff members’ time and resources would be keeping

     their focus on covid-19 concerns. Currently, 186 OK DOC inmates are housed at the

     facility. Before the onset of the covid-19 pandemic, most of those 186 inmates left the

     facility each day to work in the Tulsa metropolitan community. With recent layoffs, only

     79 inmates are today working outside the facility.

              11.   Inherent in the power of every court to control its docket is the power to

     stay proceedings in the interest of justice. See Landis v. North American Co., 299 U.S.

     248, 57 S.Ct. 163, 81 L.Ed. 153 (1936). The granting of a stay ordinarily lies within the

     sound discretion of the district court. See Pet Milk Co. v. Ritter, 323 F.2d 586 (10th Cir.

     1963).

              12.   Plaintiff is not incarcerated and has acknowledged he has suffered no

     economic damages as a result of his allegations. Plaintiff would not suffer prejudice if a

     stay was granted by the Court since Plaintiff is free to devote his time and attention to

     whatever productive efforts presently occupy him.

              13.   Counsel for CoreCivic has contacted Plaintiff’s counsel regarding this

     request. Counsel for Plaintiff has indicated he would object to Defendant’s request.

     Counsel for CoreCivic has contacted Defendant Julie Estes and she has stated she has no

     objection to the Court issuing a stay pending the Court’s ruling on the pending Motions

     to Dismiss filed by Defendant CoreCivic and by Defendant Estes.

              14.   A proposed Order for this Court’s consideration is attached hereto.




                                                   3
Case 4:19-cv-00300-JED-FHM Document 21 Filed in USDC ND/OK on 03/24/20 Page 4 of 4




            WHEREFORE, premises considered, Defendant CoreCivic respectfully requests

     the Court enter an Order granting this application for a stay until the Court has issued a

     ruling on the pending Motions to Dismiss.

                                           Respectfully submitted,
                                           Defendant CoreCivic



                                           BY:
                                           Darrell L. Moore, OBA #6332
                                           P.O. Box 368
                                           Pryor, OK 74362
                                           Tele: (918) 825-0332//Fax: (918) 825-7730
                                           darrellmoore@jralphmoorepc.com
                                           Attorney for Defendant CoreCivic

                                       Certificate of Service


      I hereby certify that on March 24, 2020, I electronically transmitted the attached
     document to the Clerk of Court using the ECF System for filing. Based on the records
     currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to the
     following ECF registrants:

            don@smolen.law
            jds@smolen.law
            laura@smolen.law

      I hereby certify that on March 24, 2020, I served the attached document by regular US
     Mail on the following, who are not registered participants of the ECF System:

            Julie Estes
            2933 W. Easton Street
            Tulsa, OK 74127




                                                   DARRELL L. MOORE




                                                  4
